FINAL ORDER
NOW ON THIS 12th day of July, 2013, Candidate, Meredith Frailey’s, Appeal and Challenge of 2013 Election, comes on for consideration by the Court; Petitioner, Meredith Frailey, appears in person with counsel, James Proszek, Cherokee Nation Election Commission appears by and through their counsel, Harvey Chaffin, and Janees Taylor appears in person with counsel, Donald Bingham.
This Court has received evidence in the form of sworn testimony from various witnesses, exhibits and has entertained oral arguments from the Petitioner, Defendant, and Intervenor; and the Court enters the following findings and orders:
The Constitution of the Cherokee Nation requires that those individuals residing within the boundaries of the Cherokee Nation must vote within the district of their residence.1 Based upon the evidence presented the Court finds that the Cherokee Nation Election Commission made every effort to ensure that this Constitutional mandate was followed and should be commended for their efforts.
After consideration of all of the evidence and pursuant to the Constitution of the Cherokee Nation and LA-46-12 codified at 26 CNCA § 101 et seq. this Court FINDS that the Petitioner failed to prove by a preponderance of the evidence that any *152substantial violations of the Cherokee Nation Election Code or any election procedures adopted by the Election Commission in force at the time of the alleged violations occurred so as to affect, or have a strong likelihood of affecting the election outcome.
IT IS THEREFORE ORDERED that the relief prayed for in the Petition filed by Petitioner/Challenger, Meredith Frailey on July 1, 2013, is DENIED in all respects,
IT IS FURTHER ORDERED BY THE COURT that the Clerk of the Court shall immediately serve all parties a copy of this Order.
DARRELL DOWTY, Chief Justice, JAMES G. WILCOXEN, Justice, TROY WAYNE POTEETE, Justice, JOHN GARRETT, Justice, ANGELA JONES, Justice.

. Constitution of the Cherokee Nation (1999), Article VI, § 3.